         CASE 0:21-cv-01869-WMW-LIB Doc. 26 Filed 09/10/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA

 Minnesota Department of Natural Resources,
 Commissioner Sarah Strommen, Deputy                  )
 Commissioner Barb Naramore, DNR Section              )   Case No. 21-cv-1869 (WMW/LIB)
 Manager Randall Doneen, Unnamed                      )
 DNR Conservation Officers 1-10,                      )
                                                      )
        Plaintiffs,                                   )
                                                      )         Plaintiffs’ Notice of Appeal
 v.
                                                      )
 The White Earth Band of Ojibwe and Hon.              )
 David A. DeGroat, in his official capacity as        )
 Judge of the White Earth Band of Ojibwe              )
 Tribal Court,                                        )
                                                      )
        Defendants                                    )

       Pursuant to Fed. R. App. P. 3(c)(1) and 4(a), notice is given that all Plaintiffs appeal to the

United States Court of Appeals for the Eighth Circuit from the District Court’s orders denying the

Plaintiffs’ motion for a preliminary injunction, dismissing the Plaintiffs’ complaint sua sponte for

lack of subject matter jurisdiction, and denying the Plaintiffs’ request for permission to file a

motion to reconsider. (Doc. Nos 20 & 25).

Dated: September 10, 2021                        Respectfully submitted,
                                                 KEITH ELLISON
                                                 Attorney General
                                                 State of Minnesota
                                                 s/ Colin O’Donovan
                                                 OLIVER J. LARSON (No. 0392946)
                                                 COLIN P. O’DONOVAN (No. 0396349)
                                                 Assistants Attorney General
                                                 445 Minnesota Street, Suite 1400
                                                 St. Paul, Minnesota 55101-2131
                                                 (651) 757-1265 (Voice)
                                                 (651) 297-1235 (Fax)
                                                 oliver.larson@ag.state.mn.us
                                                 colin.odonovan@ag.state.mn.us
                                                 ATTORNEYS FOR PLAINTIFFS
